Citation Nr: 1030414	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  08-37 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress disorder 
(PTSD), paranoid schizophrenia, depression, and anxiety.

2.  Entitlement to service connection for Parkinson's disease.

3.  Entitlement to service connection for Hepatitis C.

4.  Entitlement to service connection for degenerative arthritis, 
to include as secondary to Parkinson's disease.

5.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for dementia, to include as 
secondary to Parkinson's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse, Appellant's Former Coworker, and 
D.H.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to August 1972.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The Board notes that, in addition to PTSD, the record reflects 
psychiatric diagnoses of paranoid schizophrenia, depression, and 
anxiety.  The United States Court of Appeals for Veterans Claims 
(Court) has held that the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  In addition, the Board notes 
that the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that, for purposes of determining 
whether a new claim has been submitted under 38 U.S.C.A. § 
7104(b), the "factual basis" of a service connection claim is 
the Veteran's disease or injury, rather than the symptoms of that 
disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  The Board therefore finds that as the Board previously 
denied entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, in a decision dated in 
October 1986, new and material evidence must be found to reopen 
the Veteran's claim for service connection for an acquired 
psychiatric disorder, to include PTSD, paranoid schizophrenia, 
depression, and anxiety.  As such, the issue has been 
recharacterized as indicated above.

On October 13, 2009, in accordance with authority provided in 
38 U.S.C.A. § 1116, the Secretary of Veterans Affairs announced 
his decision to establish presumptions of service connection, 
based upon exposure to herbicides within the Republic of Vietnam 
during the Vietnam era, for three new conditions:  ischemic heart 
disease, Parkinson's disease, and B cell leukemias.  As required 
by 38 U.S.C.A. § 1116, the VA will issue regulations through 
notice and comment rule-making procedures to establish the new 
presumptions of service connection for those diseases.  Those 
regulations will take effect on that date that a final rule is 
published in the Federal Register.  Until that time, VA does not 
have authority to establish service connection and award benefits 
based upon the planned new presumptions.  

On November 20, 2009, the Secretary of Veterans Affairs directed 
the Board to stay action on all claims for service connection 
that cannot be granted under current law but that potentially may 
be granted based on the planned new presumptions of service 
connection for ischemic heart disease, Parkinson's disease, and B 
cell leukemias based upon exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era.  As this appeal 
contains at least one claim that may be affected by these new 
presumptions, the Board must stay action on that matter in 
accordance with the Secretary's stay.  Once the planned final 
regulations are published, the adjudication of any case or claim 
that has been stayed will be resumed.  As such, the issues of 
entitlement to service connection for Parkinson's Disease, and 
entitlement to service connection for dementia and for 
degenerative arthritis, to include as secondary to Parkinson's 
Disease are stayed pending the publication of the final 
regulations and will not be addressed in this decision.

The issues of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, paranoid schizophrenia, 
and depression, on the merits, as well as entitlement to service 
connection for Hepatitis C, GERD and sleep apnea are addressed in 
the REMAND portion of the decision below.


FINDINGS OF FACT

1.  In an October 1986 decision, the Board denied the Veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  

2.  The evidence received since the October 1986 Board decision 
raises a reasonable possibility of substantiating the claim of 
entitlement to service connection for an acquired psychiatric 
disorder.


CONCLUSIONS OF LAW

1.  The October 1986 Board decision that denied service 
connection for an acquired psychiatric disorder is final.  38 
U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 C.F.R. § 20.1100 
(2009).

2.  New and material evidence has been submitted to reopen the 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD and schizophrenia, depression, and 
anxiety.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
In light of the favorable disposition, that is, the reopening of 
the claim of service connection for a psychiatric disorder, 
further discussion here of the VA's "duty to notify" and "duty 
to assist" obligations with regard to the claim to reopen is not 
necessary.

In an October 1986 Board decision, the Veteran was denied service 
connection for an acquired psychiatric disorder, to include PTSD, 
on the basis that the Veteran's psychiatric disorder was not 
manifested during the Veteran's performance of active duty or at 
the time of his separation from active service, schizophrenia was 
first demonstrated many years following the Veteran's final 
separation, and there was no diagnosis of PTSD.  At the time of 
the October 1986 Board decision the pertinent evidence of record 
included the Veteran's service medical records, records of VA 
treatment dated through July 1986, private treatment records from 
Drs. P.S., R.L., C.K., and VA examination reports dated in 
November 1980, January 1981, and August 1983.  

The October 1986 Board decision became final based on the 
evidence then of record.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. 
§ 20.1100.  However, if new and material evidence is presented or 
secured with respect to a claim that has been disallowed the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied claim, it 
must be both new and material.  If the evidence is new, but not 
material, the inquiry ends and the claim cannot be reopened.  
Smith v. West, 12 Vet. App. 312 (1990).  Furthermore, "material 
evidence" could be "some new evidence [that] may well contribute 
to a more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability, even where it will 
not eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened and the VA may then proceed to the merits 
of the claim on the basis of all the evidence of record.

The Veteran filed his application to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder in September 2001.  The pertinent evidence received 
subsequent to the October 1986 Board decision includes VA 
treatment records dated through September 2007, treatment records 
from Drs. M.G. and P.S., and medical opinion statements by Drs. 
H.B., L.L., and C.B.  The statements of Drs. H.B., L.L., and C.B. 
provide the opinion that the Veteran is diagnosed with PTSD and 
that his PTSD is related to his experiences in the Republic of 
Vietnam.  As such, the Board finds that the evidence submitted 
since October 1986 Board decision is new and material in that it 
was not associated with the claims folder prior to the October 
1986 Board decision and it associates the Veteran's acquired 
psychiatric disorder with the Veteran's active service.

Therefore, for the foregoing reasons, the Board finds that new 
and material evidence to reopen the claim of entitlement to 
service connection for an acquired psychiatric disorder has been 
received, and reopening the claim is warranted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (a).  However, as will be explained 
below, additional development is necessary prior to review of 
this claim on the merits.


ORDER

As new and material evidence has been received, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, paranoid schizophrenia, depression, 
and anxiety is reopened, and to this extent only, the appeal is 
granted.


REMAND

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, paranoid 
schizophrenia, and depression; entitlement to service connection 
for Hepatitis C; entitlement to service connection for GERD; and 
entitlement to service connection for sleep apnea.

The Veteran contends that his acquired psychiatric disorder is 
due to his exposure to rocket attacks while serving in the 
Republic of Vietnam.  He contends that he is currently diagnosed 
with Hepatitis C and that this condition is due to sexual 
activities in the Republic of Vietnam and/or jet injector 
inoculation upon entrance into active service.  He contends that 
he has had indigestion and heartburn, symptoms of GERD, since 
active service.  He contends that he has sleep apnea and that 
this condition first began while he was in service.  

Review of the claims folder reveals that the Veteran has received 
consistent treatment from the VA for his medical conditions.  
However, the most recent records associated with the claims 
folder are dated in September 2007.  In a treatment record, dated 
in September 2007, the Veteran was noted to have a history of 
Hepatitis C and that a June 2007 blood test revealed a positive 
result for Hepatitis C.  Review of the claims folder does not 
reveal any record of the reported June 2007 blood test.  In May 
and September 2007 VA treatment records, the Veteran was noted to 
be receiving private treatment for his neurological conditions 
from a Dr. Anthony May; however, review of the claims folder does 
not reveal any associated records from Dr. May.  In a May 2007 VA 
treatment note, the Veteran was reported to have undergone an 
esophagogastroduodenoscopy (EGD) and a colonoscopy at Hanover 
Hospital in December 2006 regarding his GERD; however, review of 
the claims folder does not reveal complete records from this 
treatment.  In addition, the Veteran has reported that he has 
undergone a sleep study; however, review of the claims folder 
does not reveal the results of any sleep study.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. 
§ 3.159(c)(1).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the 
Court held that VA has constructive notice of VA generated 
documents that could reasonably be expected to be part of the 
record, and that such documents are thus constructively part of 
the record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
attempts must be made to obtain complete VA clinical records 
pertaining to the Veteran's treatment, including any records 
regarding laboratory blood studies dated in June 2007 and all 
records dated since September 2007.  In addition, after obtaining 
proper authorization, attempts should be made to obtain any 
available treatment records regarding the Veteran from Dr. 
Anthony May and Hanover Hospital.  Lastly, the Veteran must be 
asked to identify the facility and/or physician who performed the 
sleep study and after obtaining proper authorization attempts 
must be made to obtain the results of the sleep study.

The Veteran contends that his current PTSD is due to his exposure 
to sustained rocket attack while stationed in Cam Ranh Bay, Bien 
Hua, and/or Vung Tou.  Specifically, the Veteran reported rocket 
fire at the Bien Hua airbase on November 25, 1970.  The Veteran 
has submitted letters he sent to his fiancé and now wife 
regarding his experiences in service including reporting 
experiencing rocket attacks.  As such, the claim must be remanded 
for further research to be conducted including, specifically, a 
search of the records from November 1970 regarding any reported 
rocket or mortar attacks on the Bien Hua Air Base in the Republic 
of Vietnam.

The Board notes that some Service Personnel Records have been 
associated with the claims folder, specifically regarding the 
Veteran's service with the Air Force Reserve.  However, a letter 
has been associated with the claims folder indicating that the 
Veteran's active service personnel records had been loaned to the 
Air Reserve Personnel Center (ARPC) and had not been returned to 
the National Personnel Records Center (NPRC).  There is no 
indication in the claims folder that any attempts have been made 
to obtain the Veteran's complete service personnel records from 
the ARPC in an attempt to verify the Veteran's duty stations 
during service.  Pursuant to regulation, VA must make as many 
requests as are necessary to obtain relevant records from a 
federal department or agency.  Those records include service 
medical records and service personnel records.  VA will end its 
efforts to obtain records from a federal department or agency 
only if VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  Cases 
in which VA may conclude that no further efforts are required 
include those in which the federal department or agency advises 
VA that the requested records do not exist or the custodian does 
not have them.  38 C.F.R. § 3.159(c)(2).  On remand attempts must 
be made to attempt to obtain the Veteran's complete service 
personnel records.  

The Veteran has not been afforded a VA C&P examination in 
conjunction with his current claims of entitlement to service 
connection acquired psychiatric disorder, GERD, or sleep apnea.  
The Board notes that the Veteran is currently diagnosed with an 
acquired psychiatric disorder and GERD.

Regarding the Veteran's acquired psychiatric disorder, Drs. C.B. 
and H.B. have rendered the opinion that the disorder is 
associated with the Veteran's active service.  However, while 
they indicated that they reviewed the claims folder in 
preparation of the opinion, they did not have the benefit of a 
complete record as some records have been found to be missing. 

In regard to the Veteran's GERD and sleep apnea, the Veteran and 
the Veteran's wife have contended that the Veteran has suffered 
from indigestion and heartburn as well as sleep difficulties 
since service.  The Veteran is competent to report that he has 
had indigestion, heartburn, and sleep difficulties since service.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board notes that, to date, VA has neither afforded the 
Veteran an examination nor solicited a medical opinion as to the 
onset and/or etiology of his acquired psychiatric disorder, GERD, 
or sleep apnea.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide 
a medical examination and/or obtain a medical opinion when there 
is:  (1) competent evidence that the Veteran has a current 
disability (or persistent or recurrent symptoms of a disability); 
(2) evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with service; 
and (4) there is not sufficient medical evidence to make a 
decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In regard to an acquired psychiatric disorder as the Veteran is 
currently diagnosed with these disorders and there is evidence 
indicating that these disorders may be related to the Veteran's 
active service, the Board finds that the Veteran must be afforded 
an examination for an opinion to be rendered regarding the 
etiology of this disorder.

Lastly, the Board notes that effective July 13, 2010, VA amended 
38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, 
the evidentiary standards for establishing the occurrence of an 
in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 
39,843-39,852 (effective July 13, 2010).  Previously, VA was 
required to undertake extensive development to determine whether 
a non-combat Veteran actually experienced the claimed in-service 
stressor and lay testimony, by itself, was not sufficient to 
establish the occurrence of the alleged stressor.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting 
evidence of a corroborated in-service stressor was required.  
Credible supporting evidence was not limited to service 
department records, but could be from any source.  See YR v. 
West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 
Vet. App. 389, 395 (1996).  Further, credible supporting evidence 
of the actual occurrence of an in-service stressor could not 
consist solely of after-the-fact medical nexus evidence.  See 
Moreau, 9 Vet. App. at 396.  
 
The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the 
need for stressor corroboration in circumstances in which the 
Veteran's claimed in-service stressor is related to "fear of 
hostile military or terrorist activity."  Specifically, the 
amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a Veteran is 
related to the Veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a 
diagnosis of [PTSD] and the Veteran's 
symptoms are related to the claimed 
stressor, in the absence of clear and 
convincing evidence to the contrary, and 
provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the Veteran's service, 
the Veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  

For purposes of this paragraph, "fear of 
hostile military or terrorist activity" 
means that a Veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
Veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon 
friendly military aircraft, and the 
Veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.   

See 75 Fed. Reg. 39,843-39,852, to be codified at 38 C.F.R. § 
3.304(f)(3).  

The VA General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, the 
Board should first determine whether application of the revised 
version would produce retroactive results.  In particular, a new 
rule may not extinguish any rights or benefits the Veteran had 
prior to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003).  However, if the revised version of the regulation is 
more favorable, the implementation of that regulation under 38 
U.S.C.A. § 5110(g), can be no earlier than the effective date of 
that change.  VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  The Veteran in this case receives consideration under 
the amended version of 38 C.F.R. § 3.304(f) because his claim was 
appealed to the Board prior to July 13, 2010, but not decided by 
the Board as of July 13, 2010.

As such, upon examination and subsequent readjudication of the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, consideration must be given to the 
criteria outlined in the amended version of 38 C.F.R. § 3.304(f).

In regard to the Veteran's GERD, as the Veteran is currently 
diagnosed with GERD and the Veteran has competently reported that 
he has suffered with symptoms of GERD since service, the Board 
finds that the Veteran must be afforded a VA medical examination 
for an opinion to be rendered regarding the etiology of the 
disorder.

In regard to the Veteran's reported sleep apnea, the Board notes 
that the Veteran is competent to report that he has sleep 
difficulties and that he is competent to report that he has had 
these difficulties since service.  As such, the Board finds that 
the Veteran must be afforded a VA medical examination for an 
opinion to be rendered regarding the etiology of any sleep 
disorder found.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO/AMC should obtain and associate 
with the claims file the Veteran's complete 
VA medical records, including any records 
regarding laboratory blood studies dated in 
June 2007 and all records dated since 
September 2007.

2.  After securing the proper 
authorization, the RO/AMC should obtain and 
associate with the claims file  treatment 
records pertaining to the Veteran from Dr. 
Anthony May and Hanover Hospital.  The 
Veteran should be specifically asked to 
identify the records concerning his 
earliest diagnosis/treatment for a sleep 
disorder and any additional pertinent 
records identified by the Veteran during 
the course of the remand should also be 
obtained, following the receipt of any 
necessary authorizations.

3.  The RO/AMC should request the Veteran 
to provide any additional information, 
including dates, locations, names of other 
persons involved, etc. relating to his 
claimed service stressors.  The Veteran 
should be advised that this information is 
necessary to obtain supportive evidence of 
the claimed in-service stressors and that 
he must be specific as possible, because 
without such details an adequate search for 
verifying information cannot be conducted.  
The RO should afford the Veteran an 
opportunity to submit and/or identify any 
alternate available sources that may 
provide credible support of his claimed 
stressors.

4.  The RO/AMC should then review the 
claims file, including the Veteran's 
previous statements of stressors, and any 
additional information submitted by other 
individuals or otherwise obtained pursuant 
to this remand, and prepare a summary of 
all claimed stressors.  The RO/AMC should 
then request any information from official 
sources, including but not limited to the 
U.S. Army, Joint Services Records Research 
Center (JSRRC) and the National Archives 
and Records Administration (NARA), to 
attempt to corroborate the Veteran's 
claimed stressors, including a rocket/motor 
attack on the based where the Veteran was 
stationed in Vietnam in November 1970.

5.  After completing the above development, 
arrange for the Veteran to undergo 
appropriate examinations to determine the 
nature and etiology of any acquired 
psychiatric disorder, GERD, and/or sleep 
apnea found to be present.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiners should be 
accomplished.  The examiners are requested 
to review all pertinent records associated 
with the claims file, particularly service 
treatment records, and offer comments and 
an opinion, as to whether any currently 
diagnosed psychiatric disorder, GERD, 
and/or sleep apnea are in any way causally 
or etiologically related to service.  
Please identify the evidence that supports 
your opinion.

Regarding the claim for PTSD, the examiner 
should determine whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied.  If the PTSD diagnosis 
is deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the 
inservice stressors

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

6.  With respect to the claim for service 
connection for hepatitis C, the RO/AMC 
should review the Veteran's claim, to 
include any recently obtained evidence, and 
determine whether there is sufficient 
medical evidence to decide the claim.  If 
the RO/AMC determines that there is not 
sufficient medical evidence to decide the 
claim, the Veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of hepatitis C that may be 
present.  

7.  The RO/AMC should then adjudicate the 
Veteran claim for service connection for 
PTSD under the amended version of 38 CFR § 
3.304(f), effective July 13, 2010.   

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefits sought are not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case, and be afforded a reasonable opportunity 
to respond before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


